ORDER

PER CURIAM.
Joseph Stewart (Defendant) appeals from the judgment upon his conviction of robbery in the second degree, Section 569.030, RSMo 2000. Defendant was sentenced as a persistent offender, Section 558.016, RSMo 2000, to seven years’ imprisonment. Defendant contends the trial court erred (1) in denying his motion for judgment of acquittal because the State failed to provide sufficient evidence for the trial court to conclude that Defendant acted with another in concert, (2) in overruling Defendant’s objections and allowing the co-defendant’s plea transcript into evidence because it was incomplete, irrelevant, inadmissible, and highly prejudicial, and (3) in failing to grant Defendant’s motion for new trial because there was no sufficient evidence for the trial court to conclude Defendant was guilty of second-degree robbery.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detañed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).